Professional Responsibility Exam (MPRE) as a condition of
                      reinstatement. 1
                                   The sole issue in this appeal is the appropriate discipline.
                      This court's review is de novo. 2 SCR 105(3)(b); In re Discipline of Stuhff,
                      108 Nev. 629, 633, 837 P.2d 853, 855 (1992). The purpose of attorney
                      discipline is to protect the public, the courts, and the legal profession, not
                      to punish the attorney. State Bar of Nev. v. Claiborne, 104 Nev. 115, 213,
                      756 P.2d 464, 527-28 (1988). In determining the appropriate discipline,
                      this court has considered four factors to be weighed: "the duty violated, the
                      lawyer's mental state, the potential or actual injury caused by the lawyer's
                      misconduct, and the existence of aggravating or mitigating factors."     In re

                      Discipline of Lerner, 124 Nev. 1232, 1246, 197 P.3d 1067, 1077 (2008).
                                    The violations here are primarily related to Jones' felony
                      conviction in U.S. District Court, pursuant to a guilty plea, of conspiracy
                      to commit wire and mail fraud, a violation of 18 U.S.C. § 1349, and the




                            1 No opening brief has been filed. This matter therefore stands
                      submitted for decision based on the record. SCR 105(3)(b).

                            2 SCR  105(3)(b) has been amended to give deference to the panel's
                      findings of fact. See In re Amendments to Court Rules Regarding Attorney
                      Discipline, Specifically, SCR 105, ADKT 0505 (Order Amending Supreme
                      Court Rule 105, November 5, 2015) (providing that amendment is
                      "effective 30 days from the date of this order"). Even if applied to this
                      case, this change has no effect as the facts are not disputed—Jones failed
                      to answer the complaint and therefore the charges are deemed admitted,
                      SCR 105(2), and Jones also admitted the charges during the formal
                      hearing.


SUPREME COURT
        OF
     NEVADA
                                                             2
(0) 1947A    -LIZA,
                conduct related to that conviction. 3 In particular, the coconspirators hired
                Jones to be a special election master overseeing elections for the board of
                directors at two homeowners' associations (HOAs). Soon thereafter, Jones
                met with a representative from the Nevada Real Estate Division's
                Ombudsman's Office, who explained the election process and the role of a
                special election master. As a result, Jones knew that, in that role, his
                primary responsibility would be to safeguard the integrity of the election
                process. He did not disclose his law firm's relationship with the
                coconspirators and later knowingly violated his primary role as special
                election master by giving those individuals access to the homeowners'
                ballots, thereby enabling them to learn the election results and to
                substitute ballots altering the election results. Absent mitigating factors,
                disbarment is appropriate in cases where, as here, an attorney has
                engaged in "serious criminal conduct" that includes as a necessary
                element misrepresentation or fraud. ABA Standards for Imposing Lawyer
                Sanctions,     Compendium of Professional Responsibility Rules and
                Standards, Standard 5.11(a) (2015).
                               We turn then to the mitigating factors that the hearing panel
                determined warrant suspension rather than disbarment. In particular,
                the hearing panel focused on Jones' lack of experience in the practice of
                law at the time of the misconduct, his cooperation, his remorse, and
                testimony indicating that his criminal conduct was more the result of


                      3 Thiscourt temporarily suspended Jones from the practice of law
                pursuant to SCR 111 and referred him for disciplinary proceedings in July
                2014. In re Discipline of Brian M. Jones, Docket No. 65817 (Order of
                Temporary Suspension and Referral to Disciplinary Board, July 30, 2014).


SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A



                                         ".
                                        Av s
                 recklessness or negligence than intent. Even considering those mitigating
                 circumstances, we are convinced that based on the duties violated and the
                 actual injury caused by Jones' misconduct, disbarment is necessary to
                 protect the public, the courts, and the legal profession.
                             We hereby disbar attorney Brian Jones from the practice of
                 law in Nevada. Such disbarment is irrevocable. SCR 102(1). Jones shall
                 pay the costs of the disciplinary proceeding within 30 days from the date of
                 this order. See SCR 120(1). The parties shall comply with the relevant
                 provisions of SCR 121.1.
                             It is so ORDERED.


                                                                  sett
                                                             Hardesty


                                                                        )074               J.
                                                             Douglas r‘


                                                                                       ,    J.
                                                             Saitta


                                                                                            J.
                                                             Pickering



                 PARRAGUIRRE, CHERRY, and GIBBONS, JJ., dissenting:
                             After considering the ABA Standards, the mitigating
                 circumstances, the level of Jones' involvement and his recklessness or
                 negligence rather than intent, the hearing panel recommended a five-year
                 suspension and conditions on reinstatement. In this case, we are

SUPREME COURT
        OF
     NEVADA
                                                        4
(0) 1947A    e
                       persuaded by the hearing panel's evaluation of the mitigating
                       circumstances and its unanimous recommendation.           See In re Discipline of
                       Schaefer, 117 Nev. 496, 515, 25 P.3d 191, 204 (2001) (observing that
                       although review is de novo, a hearing panel's recommendation is
                       persuasive). The lengthy suspension along with the requirements for
                       Jones to be reinstated following the suspension, which mandate that he
                       demonstrate the "moral qualifications, competency, and learning in law
                       required for admission to practice law in this state," SCR 116(2), and that
                       he successfully complete the examination for admission to practice, SCR
                       116(5), are more than sufficient to protect the public and the integrity of
                       the profession. We therefore dissent.


                                                                                                    J.
                                                                   Parraguirre



                                                                   Cher


                                                                    (516                            J.
                                                                   Gitbons




                       cc: Chair, Southern Nevada Disciplinary Board
                            Brian M. Jones
                            C. Stanley Hunterton, Bar Counsel, State Bar of Nevada
                            Holley, Driggs, Walch, Fine Wray Puzey & Thompson/Las Vegas
                             Kimberly K. Farmer, Executive Director, State Bar of Nevada
                            Perry Thompson, Admissions Office, U.S. Supreme Court



SUPREME COURT
        OF
     NEVADA
                                                               5
(0) 1947A    44131
                 )),